Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 1 of 13. PageID #: 1862




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



CH LIQUIDATION ASSOCIATION                    )       Case No.: 5:18 CV 752
LIQUIDATION TRUST, et al.,                    )
                                              )
       Plaintiffs                             )
                                              )
       v.                                     )       JUDGE SOLOMON OLIVER, JR.
                                              )
GENESIS HEALTHCARE                            )
SYSTEM, et al.                                )
                                              )
       Defendants                             )       ORDER



       Currently pending before the court in the above-captioned case is Defendant Owen &

Manning (“O&M”) and Defendant Michael Manning’s (“Manning”) (jointly, “Defendants”) Joint

Motion to Dismiss Counts XII and XIII of the Complaint (ECF No. 17). For the following reasons,

the court grants Defendants’ Motion.

                                       I. BACKGROUND

       Coshocton County Memorial Hospital (“CCMH” or “Debtor”) operated a general, acute care,

not-for-profit hospital in Coshocton, Ohio and had a number of primary care and specialty

physicians. (Compl. ¶ 15, ECF No. 1) O&M served as CCMH’s outside legal counsel and advised

CCMH in its relationship with Genesis Healthcare Solutions (“Genesis”), an integrated healthcare

delivery system and competitor of CCMH. (Id. ¶¶ 17, 50.) Manning was a partner at O&M and acted

as “figurehead” counsel for CCMH. (Id. ¶¶ 5, 118.) Plaintiff is CH Liquidation Trust and Joseph

Oriti in his capacity as Debtor Representative and Liquidation Trustee of the estate of CCMH

(“Plaintiff”). On April 3, 2018, Plaintiff initiated this action seeking redress for various injuries
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 2 of 13. PageID #: 1863



allegedly caused by multiple defendants. Counts XII and XIII of the Complaint name Defendants

Manning and O&M, respectively, claiming legal malpractice in their representation of CCMH in its

dealings with Genesis. (Id. ¶¶ 537–50.)

                                        A. Factual Background

          Plaintiff’s legal malpractice claims arise out of three incidents. The first incident involves

a management services agreement (the “Management Agreement”) that CCMH entered into with

Genesis in 2012. (Id. ¶ 2.) According to Plaintiff’s Complaint, Genesis sought a relationship with

CCMH to capture and control patient market share in a six-county region, which overlapped with

CCMH’s primary service area. (Id. ¶¶ 46–53, 87.) In 2012, after learning that CCMH was facing

severe financial difficulties, Genesis and CCMH’s then CEO, Robert Miller (“Miller”), began

discussing a proposal in which Genesis would take over management of CCMH. (Id. ¶ 82.) These

discussions culminated in the signing and execution of the Management Agreement in June 2012.

(Id. ¶¶ 136, 163.) O&M first received a draft of the Management Agreement on June 5, 2012. (Id.

¶ 128.) Manning reviewed the draft but did not share his comments with the CCMH Board. (Id. ¶

129.) Instead, Manning emailed Miller with his comments and questions regarding the Management

Agreement on June 7, 2012. (Id.) Although Manning suggested sharing his concerns with the CCMH

Board, Miller never sent the comments to the CCMH Board. (Id. ¶ 129, 131–34.) Plaintiff contends

that Manning failed to follow up despite knowing that Miller, who would become employed by

Genesis after the execution of the Management Agreement, had a conflict of interest in representing

CCMH in the negotiations. (Id. ¶¶ 134–38). Accordingly, Plaintiff claims that Manning failed to

fully inform or advise the CCMH Board of his concerns with the Management Agreement. (Id.

¶ 135.)


                                                   -2-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 3 of 13. PageID #: 1864



       The second incident arises out of a line of credit that Genesis provided to CCMH. On August

21, 2012, Genesis and CCMH finalized a loan agreement (“Loan Documents”) in which Genesis

would provide CCMH with up to $5 million. (Id. ¶ 167.) CCMH then drew it down to $4 million.

(Id.) Genesis’ attorneys drafted the Loan Documents and the board resolution for CCMH to approve

the documents. (Id. ¶ 173.) Miller and Richard Wood, the acting CFO of CCMH at the time, who

became employees of Genesis following the execution of the Management Agreement in June 2012,

negotiated the Loan Documents on behalf of CCMH. (Id. ¶ 170.)

       Plaintiff’s Complaint states that Manning purported to represent CCMH during the

negotiations, but Plaintiff maintains that Manning merely summarized his understanding of the Loan

Documents after being sent a draft from Genesis’ attorneys, and stated, “I do not have any issues

with these documents.” (Id. ¶¶ 174–75.) Accordingly, Plaintiff claims that Manning did not properly

advise CCMH on the legal consequences of the language or terms of the Loan Documents or provide

any suggestions, edits, or comments. (Id. ¶¶ 176–77.) In addition, Plaintiff alleges that Manning

failed to express concern about the conflict of interest of the employees who represented CCMH

during the negotiation of the Loan Documents. (Id. ¶ 177.)

       The third situation involves the alleged dual representation of Genesis and CCMH by

Genesis’ counsel Bricker & Eckler, LLP (“Bricker”). In 2014, Genesis sought to provide laboratory

services to CCMH. To further this goal, Genesis tasked Bricker with preparing a laboratory services

agreement (“Lab Services Agreement”) between Genesis and CCMH on behalf of both parties. (Id.

¶ 345.) Under the Lab Services Agreement, Genesis would provide day-to-day operations for the on-

site laboratory at CCMH and provide for off-site laboratory services in exchange for CCMH paying

Genesis. (Id. ¶ 342.) On July 16, 2014, Bricker emailed the CEO of CCMH at the time, Lori Wildi


                                                -3-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 4 of 13. PageID #: 1865



(“Wildi”), a conflict of interest waiver so that Bricker could represent both CCMH and Genesis in

the negotiation and execution of the Lab Services Agreement, which Wildi signed. (Id. ¶¶ 347–48.)

The Lab Services Agreement was executed on December 16, 2014. (Id. ¶ 362.) Plaintiff alleges that

Manning failed to raise any concern of Bricker’s dual representation during the negotiation or

drafting of the Lab Services Agreement. (Id. ¶ 376.)

       On September 10, 2014, the CCMH Board met to discuss, among other things, the

recommended next steps in the relationship between CCMH and Genesis. (Id. ¶ 364.) Prior to this

meeting, Genesis’ CEO asked Gire, a partner at Bricker, to represent CCMH at the meeting. (Id.

¶¶ 5, 364–65.) Manning was also present at the Board meeting. (Id. ¶ 368.) However, Manning did

not raise concern with Gire’s conflict in representing both Genesis and CCMH at the meeting. (Id.

¶ 368.) After the Board meeting, Manning and Gire continued to attend board meetings, including

certain closed session meetings. (Id. ¶ 377.) Plaintiff states that Bricker was still performing legal

services for CCMH as late as May 4, 2015. (Id. ¶ 378.) Plaintiff claims that Manning did not

properly advise the CCMH Board regarding Bricker’s dual representation of Genesis and CCMH

during this time. (Id. ¶ 368.)

                                       B. Procedural History

       On June 30, 2016, CCMH filed a voluntary petition (the “Petition”) under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Ohio. (Id. ¶ 30.)

CCMH continued to operate its business as a debtor-in-possession pursuant to 11 U.S.C. §§ 1107(a)

and 1108 after the Petition date. (Id. ¶¶ 30–31.) On October 3, 2016, the Bankruptcy Court entered

an order approving the Debtor’s sale of substantially all of its assets to Prime Healthcare Foundation-

Coshocton, LLC and Prime Healthcare Foundation, Inc. The sale transaction closed on or about


                                                 -4-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 5 of 13. PageID #: 1866



October 31, 2016. (Id. ¶¶ 32–33.) On July 12, 2017, the Bankruptcy Court entered an order

confirming the First Amended Joint Chapter 11 Plan of Liquidation for Coshocton County Memorial

Hospital Association n/k/a CH Liquidation Association of the Debtor and the Official Committee

of Unsecured Creditors (the “Plan”). Under the Plan, Oriti was appointed as the Debtor

Representative and Liquidation Trustee. The effective date of the Plan occurred on August 1, 2017.

(Id. ¶¶ 34–36.) Plaintiff filed the Complaint in the present action on April 3, 2018. On May 8, 2018,

Defendants filed the pending Joint Motion to Dismiss, arguing that (1) malpractice counts filed

against them are time-barred and (2) the Complaint, as to them, fails to state a plausible claim for

relief. Plaintiff submitted a Response on June 6, 2018 and Defendants replied on June 20, 2018 (ECF

Nos. 22, 39).

                                     II. LEGAL STANDARD

       The court examines the legal sufficiency of the plaintiff’s claim under Federal Rule of Civil

Procedure 12(b)(6). See Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993). The Supreme Court in

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) and in Ashcroft v. Iqbal, 556 U.S. 662, 677–80

(2009) clarified the law regarding what the plaintiff must plead in order to survive a Rule 12(b)(6)

motion.

       When determining whether the plaintiff has stated a claim upon which relief can be granted,

the court must construe the Complaint in the light most favorable to the plaintiff, accept all factual

allegations as true, and determine whether the Complaint contains “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. The plaintiff’s obligation to provide

the grounds for relief “requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Id. at 555. Even though a Complaint need not contain


                                                 -5-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 6 of 13. PageID #: 1867



“detailed” factual allegations, its “[f]actual allegations must be enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the Complaint are true.” Id. A court

is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain,

478 U.S. 265, 286 (1986).

        The Court in Iqbal, further explained the “plausibility” requirement, stating that “[a] claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” 556 U.S. at 678.

Furthermore, “[t]he plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant acted unlawfully.” Id. This determination is a “context-

specific task that requires the reviewing court to draw on its judicial experience and common sense.”

Id. at 679.

                                    III. LAW AND ANALYSIS

                                             A. Time Bar

        Defendants argue that Plaintiff has failed to state a claim upon which relief can be granted

because the action was not brought within the statutory period. Legal malpractice claims must be

commenced within one year after the cause of action accrued. Ohio Rev. Code § 2305.11. Accrual

occurs at the later of either (1) the occurrence of “a cognizable event whereby the client discovers

or should have discovered that his injury was related to his attorney’s act or non-act and the client

is put on notice of a need to pursue his possible remedies against the attorney” or (2) “when the

attorney-client relationship for that particular transaction or undertaking terminates . . .” Zimmie v.

Calfee, 43 Ohio St. 3d 54, 58 (1989). With respect to legal malpractice claims, “an act or event that

notifies a reasonably prudent client that his attorney has caused harm because of an improper act is


                                                   -6-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 7 of 13. PageID #: 1868



‘cognizable.’” Spence v. McGill, 622 N.E.2d 7, 15 (Ohio Ct. App. 1993). The statute of limitations

starts to run even if the client does not know all of the details related to the injury. Halliwell v.

Bruner, No. 76933, 77487, 2000 WL 1867398, at *7 (Ohio Ct. App. 2000).

        Additionally, § 108 of the Bankruptcy Code provides that “if applicable nonbankruptcy

law…fixes a period within which the debtor may commence an action, and such action has not

expired before the date of the filing of the petition, the trustee may commence such action only

before the later of––(1) the end of such period . . . or (2) two years after the order for relief.” 11

U.S.C. § 108; see also 11 U.S.C. § 301(b) (noting that the date of the order of relief is based on the

date a voluntary bankruptcy petition is filed). Debtor filed the bankruptcy petition on June 30, 2016.

Plaintiff commenced this action on April 3, 2018, within the two-year period after the bankruptcy

petition was filed. Therefore, the question to be addressed is whether the statute of limitations ran

before the filing of the bankruptcy petition, thus preventing Plaintiff from taking the benefit of the

§ 108 tolling provision.

                           1. Applicability of § 108 of the Bankruptcy Code

        Manning first argues that § 108 of the Bankruptcy Code does not apply to Plaintiff because

Plaintiff is a liquidating trustee and not a bankruptcy trustee. According to Defendants, the words

“trustee,” when used in the Bankruptcy Code, refers only to a Bankruptcy Trustee. The court first

notes that other courts, including those in Ohio, have squarely rejected Defendants’ argument that

“trustee” in § 108 cannot refer to a liquidating trustee. See, e.g., In re Great Lakes Comnet, Inc., 558

B.R. 1, 16–18 (Bankr. W.D. Mich. 2018); Antioch Litigation Trust v. McDermott Will & Emery LLP,

500 B.R. 755, 760–64 (Bankr. S.D. Ohio 2013); In re Greater Se. Community Hospital Corp., 333

B.R. 506, (Bankr. D.D.C. 2005) (“In other words, § 108(a) ought to apply when there has been a

confirmed plan vesting identified claims in a successor who is acting at the behest of creditors. . .


                                                  -7-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 8 of 13. PageID #: 1869



.”). Nevertheless, Defendants rely on Roach v. Option One Mortgage Corp., which states that

“§ 108(a)’s plain language only explicitly grants the benefit of its extension to a bankruptcy trustee.”

598 F. Supp. 2d 741, 755 n.23 (E.D. Va. 2009), aff’d, 332 F. App’x 113 (4th Cir. 2009). However,

Defendants take this quote out of context. In applying § 108, the court in Roach was attempting to

distinguish a bankruptcy trustee from a bankruptcy debtor, and did not comment on the distinction

between a liquidating trustee and a bankruptcy trustee. Id. (noting that § 108’s language only “grants

the benefit of its extension to a bankruptcy trustee and not to a bankruptcy debtor”). Consequently,

Plaintiff’s claim is not comparable to the claims in Roach.

                               2. Statute of Limitations Accrual Dates

       For Plaintiff to maintain its legal malpractice claim with its one-year statute of limitations,

Plaintiff must have pled plausible factual allegations to show that the cause of action accrued no

earlier than June 30, 2015. However, Defendants argue that even if Plaintiff is entitled to the benefit

of § 108, the malpractice claim accrued prior to June 30, 2015, and, thus, the statute of limitations

had run.

               a. Management Agreement Allegation Under Cognizable Event Test

       With respect to the Management Agreement allegation, Defendants contend that CCMH had

actual and constructive notice of the alleged malpractice when Manning sent his comments about

the draft Management Agreement to Miller in June 2012. (Mot. 7, ECF No. 17-1.) Thus, because the

cognizable event can occur when a client has “constructive knowledge of facts, rather than actual

knowledge of their legal significance,” Defendants argue that the statute of limitations ran on

Plaintiff’s malpractice claim for the Management Agreement allegation in June 2013, which was

well before the June 30, 2016 petition date. F.D.I.C., 78 F.3d at 1107; see also In re National

Century Fin. Enterprises, Inc., 783 F. Supp. 2d 1003, 1015 (S.D. Ohio 2011) (“A principal is


                                                  -8-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 9 of 13. PageID #: 1870



generally liable for the knowledge received and the conduct committed by an agent within the scope

of employment.”); First Nat’l Bank of New Bremen v. Burns, 103 N.E. 93, 95 (Ohio 1913) (“The

agent when duly authorized to act stands in the shoes of his principal for the purposes of the

corporation. . . .”).

        Plaintiff argues that the CCMH Board could not have known about Manning’s malpractice

until the Chapter 11 proceedings because Miller, who Plaintiff claims had a conflict of interest, did

not relay Manning’s comments to the CCMH Board, and Manning did not follow up with the CCMH

Board directly. (Opp’n 14, ECF No. 22.) In other words, Plaintiff argues that the cognizable event

occurred some time after the bankruptcy petition was filed because CCMH could not have known

or discovered the alleged malpractice until it conducted investigations during the Chapter 11

proceedings.

        Plaintiff’s argument rests on the assumption that Miller’s conflict of interest made him an

inappropriate agent for Manning to have conveyed concerns to, and that Manning should have

known that Miller was a conflicted employee that could not have been trusted to relay critical

comments to the CCMH Board. However, these legal conclusions are unsupported by plausible

factual allegations. First, the Complaint states that Manning was not privy to the e-mail exchange

between Genesis representatives and Miller when they decided not to share Manning’s comments

with the CCMH Board. (Compl. ¶¶ 131–34.) Accordingly, Manning had no reason to suspect that

Miller would not convey his comments to the CCMH Board. Second, Miller’s employment with

Genesis was transparent to both Manning and the CCMH Board. The Management Agreement

clearly stated that Genesis could employ key CCMH management personnel, which, according to

the Complaint, included CCMH’s CEO and CFO. (Id. ¶ 182.) The Management Agreement also

provided that these key officers from CCMH could work simultaneously for Genesis in other


                                                 -9-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 10 of 13. PageID #: 1871



 capacities. (Id. ¶ 185.) Finally, the court infers that CCMH Board members were able to view the

 Agreement prior to voting to approve it. (Id. ¶¶ 100, 163.) Thus, the CCMH Board and Manning

 were aware that Miller and other CCMH employees would be employed by Genesis, and of the scope

 of their dual employment, as outlined in the Management Agreement. (See also id. ¶ 119) (noting

 that at Genesis’ Board meeting, Genesis’ CEO stated that “Miller would owe loyalty to Genesis

 through his new role as CEO of CCMH while employed by Genesis” and that he would be

 “‘accountable to both CCMH Board of Directors and Genesis Administration.’”) Thus, the

 Complaint does not contain sufficient factual allegations to support an inference that Manning should

 have known that Miller was an unsuitable CCMH representative for receiving Manning’s legal

 advice about the Management Agreement. Accordingly, for the purposes of establishing a plausible

 statute of limitations accrual date, the court finds that Miller’s knowledge is imputed to the CCMH

 Board, and that time began to run on the malpractice claim on June 7, 2012.

        Thus, the court finds that under the cognizable event test, Plaintiff would be time-barred from

 bringing its legal malpractice claims with respect to the Management Agreement allegation.

                                  b. Allegations Under Termination Prong

        Plaintiff does not address whether there was a cognizable event with respect to the Loan

 Documents or dual representation allegations. Instead, Plaintiff relies on the termination prong,

 asserting an argument to establish the accrual date generally, for all allegations of malpractice.

 Plaintiff contends that, under the termination prong, its malpractice claims did not accrue until

 November 2015, which is the date that Genesis and CCMH suspended the Management Agreement.1


  1
          Plaintiff also states that it has evidence that can establish that Manning was at CCMH Board
          meetings as late as December 14, 2015. (Opp’n at 15.) However, Plaintiff has only introduced this
          statement in its Opposition to Defendants’ Motion. Because Defendants bring their motion under
          Rule 12(b)(6), which requires the court to apply the standard as to the pleadings, it is not
          appropriate for the court to consider supplemental factual allegations at this stage. In any case, the
          December 14, 2015 date is irrelevant for the same reasons as Plaintiff’s November 15, 2015 date,

                                                         -10-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 11 of 13. PageID #: 1872



 (Opp’n at 15.) Plaintiff maintains that this is the proper termination date because it relates to the last

 date that Manning represented CCMH in its dealings with Genesis. (Id.) Thus, Plaintiff argues that

 the malpractice claim, as it relates to each of the allegations, did not accrue until November 2015.

         Defendants contend that their representation of CCMH with respect to each of the three

 “particular transactions” terminated prior to June 2015. (Reply 4–5.) In particular, Defendants assert

 that the attorney-client relationship for the dual representation allegation terminated on May 4, 2015,

 which is the latest date that Plaintiff alleges that Bricker performed legal services for CCMH. (Reply

 at 4, ECF No. 39.) Thus, Defendants maintain that this is also the latest date that Plaintiffs have

 alleged that Bricker could have represented both Genesis and CCMH. According to Defendants, if

 the dual representation allegation accrued on May 4, 2015, then time would have run on May 4,

 2016. (Reply at 4.) Thus, Defendants argue that Plaintiff’s malpractice claims with respect to dual

 representation are barred by the statute of limitations.

         The termination prong requires the statute to run when the attorney-client relationship for the

 particular transaction or undertaking at issue terminates. See Zimmie, 43 Ohio St. 3d at 58; see also

 Capital City Energy Group, Inc. v. Kelley Drye & Warren, LLP, 975 F. Supp. 2d 842, 852–53 (S.D.

 Ohio 2013) (“[U]nder this ‘particular transaction’ rule, the statute of limitations may begin to run

 as to a particular transaction, even though the attorney may continue to represent the client on other

 matters.”) When an attorney revisits a transaction or undertaking for a client, the attorney-client

 relationship related to that transaction or undertaking may not be considered terminated. See Capital

 City Energy Group, Inc., 975 F. Supp. 2d at 853–54 (“It cannot be that, as a matter of law,

 representation terminates at the time a transaction closes; indeed, attorneys regularly revisit

 ostensibly closed transactions to fix mistakes and make alterations.”). However, the particular



          discussed infra.

                                                   -11-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 12 of 13. PageID #: 1873



 transaction or undertaking does not encompass dealings that are of a general nature. F.D.I.C. v.

 Alexander, 78 F.3d 1103, 1109–10 (6th Cir. 1996) (“The Supreme Court of Ohio, in adopting this

 rule, expressly rejected an argument that ‘continued general representation’ should toll the statute

 of limitations.”) (internal citations omitted). Plaintiff does not allege that Defendants attempted to

 “fix, alter or renegotiate” the Management Agreement, Loan Documents, or any dealings related to

 the dual representation allegations. Nor does Plaintiff claim that Defendants’ alleged malpractice is

 based on CCMH’s entire relationship with Genesis from June 2012 to November 2015. Plaintiff’s

 allegations point to specific events. Yet Plaintiff has not pled any factual allegations to show that

 these incidents of malpractice were ongoing through November 2015. Thus, Plaintiff’s argument that

 the termination date should be based on the latest date that Manning represented CCMH with respect

 to dealings with Genesis is too generalized. Consequently, the court finds that Plaintiff has not

 alleged sufficient factual allegations to support that the malpractice claims, based on each of the

 three allegations, accrued in November 2015.


        Instead, the court credits Defendants’ proposed termination date under the termination prong,

 with respect to the dual representation allegations. Defendants assert that Manning’s relationship

 with CCMH terminated with respect to the dual representation claims when Bricker stopped

 representing CCMH. (Mot. at 9; Reply at 8.) Plaintiff’s Complaint states that Bricker was performing

 legal services for CCMHs “as late as May 4, 2015.” (Compl. ¶ 378.) Accordingly, the court finds that

 May 4, 2015 is the appropriate termination date with respect to the dual representation allegations.

 Thus, the statute of limitations ran on May 4, 2016, and Plaintiff’s legal malpractice claims based

 on dual representation are time-barred.

        By the same logic, Manning’s representation of CCMH during the negotiations of the

 Management Agreement and the Loan Documents would have terminated once the Management

                                                 -12-
Case: 5:18-cv-00752-SO Doc #: 78 Filed: 03/28/19 13 of 13. PageID #: 1874



 Agreement and the Loan Documents were executed. The Management Agreement was executed on

 June 18, 2012, so time would have run on the Management Agreement claim on June 18, 2013.

 (Compl. ¶ 163.) Since CCMH and Genesis executed the Loan Documents on August 21, 2012, the

 statute of limitations would have run with respect to the Loan Documents allegation in August 2013.

 (Compl. ¶ 169.) Thus, the statute of limitations bars Plaintiff from bringing malpractice claims with

 respect to the Management Agreement and Loan Documents allegations.

                                        B. Legal Malpractice

        Because the court has found, for the foregoing reasons, that Plaintiff’s legal malpractice

 claims are barred by the statute of limitations, the court does not consider Defendants’ arguments

 regarding the sufficiency of Plaintiff’s pleadings.

                                        IV. CONCLUSION

        For the foregoing reasons, the court hereby grants Defendants’ Joint Motion to Dismiss

 Counts XII and XIII of the Complaint (ECF No. 17).

 .
        IT IS SO ORDERED.



                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


 March 28, 2019




                                                 -13-
